     Case 3:20-mc-00007-N-BH Document 12 Filed 03/06/20                   Page 1 of 1 PageID 50



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

DAVID FOLKENFLIK; NATIONAL                         §
PUBLIC RADIO, INC.; EDITH CHAPIN;                  §
LESLIE COOK; and PALLAVI GOGOI,                    §
          Movants,                                 §
                                                   §
v.                                                 § Miscellaneous Action No. 3:20-MC-007-N
                                                   §
CHAPWOOD CAPITAL INVESTMENT                        §
MANAGEMENT, LLC,                                   §
        Respondent.                                § Referred to U.S. Magistrate Judge

                                               ORDER

        By Order of Reference filed February 4, 2020, before the Court for determination is the Motion

to Compel Chapwood Capital Investment Management, LLC to Comply with Fed. R. Civ. P. 45

Subpoena, filed January 24, 2020 (doc. 1). Also before the Court is the Response of Chapwood

Capital Investment Management, LLC to Order Regarding Transfer of Proceeding (Doc. 4.), filed

March 2, 2020 (doc. 10), which states that it consents to transfer of this case to the district where the

underlying main case is penidng.

        Under Fed. R. Civ. P. 45(f), the motion is hereby transferred and remitted to the Eastern

District of Texas for determination in the underlying action, Butowsky v. Folkenflik, et al., No. 4:18-

cv-00442-alm (E.D. Tex.). The Clerk’s Office shall terminate this miscellaneous case.

        SO ORDERED on this 6th day of March, 2020.



                                                         ___________________________________
                                                         IRMA CARRILLO RAMIREZ
                                                         UNITED STATES MAGISTRATE JUDGE
